                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION




TIMOTHY C. ROTE,
                                                                       No. 3:19-cv-00082-MO
              Plaintiff,
                                                                      OPINION AND ORDER
       V.

LINDA L. MARSHALL, JOEL
CHRISTIANSEN, ANDREW BRANDSNESS,
CAROL BERNICK, OREGON STATE BAR
PROFESSIONAL LIABILITY FUND, MATT
KALMANSON, JANE DOE, JOHN
DOES (4-5), and PAMELA STENDAHL,

              Defendants.



MOSMAN,J.,

       This matter comes before me on Defendant Andrew Brandsness's Motion to Dismiss [4],

Defendants Bernick, Stendahl, and the Oregon State Bar Professional Liability Fund's (PLF)

Motion to Dismiss [12], and the United States' Motion to Dismiss [29]. For the following

reasons, these motions are granted, Claims Two, Three, and Four are dismissed with prejudice



1 - OPINION AND ORDER
against all defendants, and Claims Five, Six, and Seven are dismissed against the United States

with prejudice and against all remaining defendants with leave to amend.

                                         BACKGROUND

          Plaintiff Timothy Rote brought suit in Clackamas County Circuit Comi against the listed

defendants. Because Defendant Jane Doe has been identified as Nancy Walker, a federal

employee who was acting within the scope of her employment as a comi repmier at all times in

question, the United States substituted itself in her place automatically according to the Federal

Tmi Claims Act (FTCA) and removed the action to this comi. Removal was proper under 28

U.S.C. § 2679(d)(2). Rote's First Amended Complaint contains seven claims, each against

different defendants. Because not all defendants have moved to dismiss on all claims, I address

each claim in turn.

                                           DISCUSSION

                                      Claim One - Defamation

          Rote's first claim is for defamation against Defendants Linda Marshall and Joel

Christiansen. Neither defendant named in this claim has moved to dismiss, therefore Claim One

stands.

                                      Claim Two - Malpractice

          Rote's second claim is for malpractice against Brandsness. Rote alleges that Brandsness

committed malpractice when he acted as defense attorney to corporate entities in two federal

civil cases in which Rote was also a defendant acting prose. In a claim for professional

negligence, a plaintiff must allege and prove "(1) a duty that runs from the defendant to the

plaintiff; (2) a breach of that duty; (3) a resulting harm to the plaintiff measurable in damages;




2 - OPINION AND ORDER
and (4) causation, i.e., a causal link between the breach of duty and the harm." Stevens v.

Bispham, 316 Or. 221,227 (1993).

        Brandsness moves to dismiss this claim due to a lack of duty owed to Rote. Rote alleges

that Brandsness represented corporate entities in the litigation in question and did not represent

Rote individually. Therefore, Rote has failed to allege an attorney-client relationship between

himself and Brandsness. No amendment to his Complaint can remedy the claim if no

relationship existed. Without an attorney-client relationship, Rote cannot demonstrate the

element of duty and cannot show malpractice. I therefore GRANT Brandsness's Motion to

Dismiss [4] as to Claim Two and dismiss the claim with prejudice.

                                  Claim Three - Breach of Contract

        Rote's third claim is for breach of contract against Defendants Brandsness and the

Oregon State Bar PLF (PLF). Rote reiterates his allegations of malpractice against Brandsness

and claims that the PLF has refused to redress and cover the malpractice by Brandsness. "To

state a claim for breach of contract, [a] plaintiff must allege the existence of a contract, 'its

relevant terms, plaintiffs full performance and lack of breach and defendant's breach resulting in

damage to plaintiff."' Slover v. Or. State Bd. of Clinical Soc. Workers, 927 P.2d 1098, 1101 (Or.

Ct. App. 1996) (quoting Fleming v. Kids & Kin Head Start, 693 P.2d 1363 (Or. Ct. App. 1985)).

       Brandsness argues that Rote has failed to plead the formation of a contract because no

attorney-client relationship existed between himself and Rote. Without a contract, Rote cannot

argue breach. Amendment will not allow Rote to plead a breach where no contract exists.

Therefore, I GRANT Brandsness's Motion to Dismiss [4] as to Claim Three and dismiss the

claim with prejudice.




3 - OPINION AND ORDER
       The PLF has moved to dismiss this claim for similar reasons. While the PLF has

contracts with individual attorneys, Rote is not a third-paiiy beneficiary of those contracts and

therefore does not have third-paiiy standing. Rote's allegation that the PLF exists to protect the

public from malpractice alone is insufficient to confer a contractual benefit to himself.

       Rote has not alleged a contract between the PLF and himself, and Rote lacks standing as

he has not demonstrated he was a third-party beneficiary. Rote cannot amend his complaint to

allege a contract that did not exist, therefore I GRANT the PLF's Motion to Dismiss [12] as to

Claim Three and dismiss the claim with prejudice.

                     Claim Four - Breach oflmplied Covenant of Good Faith

       Rote's fourth claim is for breach of implied covenant of good faith against Defendant

Brandsness and the PLF. The implied duty of good faith and fair dealing does not create terms

that are not pali of an existing contract. Grants Pass Imaging & Diagnostic Ctr., LLC v.

Marchini, 346 P.3d 644,651 (Or. Ct. App. 2015).

       Without the formation of a contract, no implied covenants to that contract can exist.

Because Rote has failed to plead the existence of a contract with Brandsness or the PLF, he

cam1ot demonstrate breach of any implied covenants. Therefore, I GRANT Brandsness's Motion

to Dismiss [4] and the PLF Defendants' Motion to Dismiss [12] as to Claim Four and dismiss the

claim with prejudice.

                                Claim Five - ORS 166.720(2), (3)

       Rote's fifth claim alleges a pattern of racketeering activity in violation of Or. Rev. Stat.

166.720(2) and (3) against all defendants. To sufficiently plead an allegation of a pattern of

racketeering activity, a complaint must contain substantially the following:

               (a) A statement of the acts constituting each incident of
               racketeering activity in ordinary and concise language, and in a



4 - OPINION AND ORDER
                  manner that enables a person of common understanding to know
                  what is intended;

                  (b) A statement of the relation to each incident of racketeering
                  activity that the conduct was committed on or about a designated
                  date, or during a designated period of time;

                  (c) A statement, in the language of ORS 166.715 (4) or other
                  ordinary and concise language, designating which distinguishing
                  characteristic or characteristics interrelate the incidents of
                  racketeering activity; and

                  (d) A statement that the incidents alleged were not isolated.

Or. Rev. Stat. 166.720(6).


       All defendants argue that Rote has not met the pleading standards set out in ORS

166.720(6). I agree. Rote has not pleaded facts constituting each incident ofracketeering

activity, nor the alleged acts or crimes relation to racketeering. Rote has done nothing more than

parrot the statutory requirements, which fails to establish any predicate acts by or relation to any

specific defendant. I therefore GRANT Brandsness's and the PLF Defendants' Motions to

Dismiss [4], [12] as to Claim Five and dismiss the claim against all defendants except the United

States with leave to amend.

       The United States moves to dismiss Rote's fifth claim under Federal Rule of Civil

Procedure 12(b)(l) because it has not waived sovereign immunity for claims under Oregon's

RICO Act. The United States is a sovereign entity that cannot be sued without its consent. See

United States v. Lee, 106 U.S. 196,207 (1882). No such waiver of sovereign immunity from suit

has been identified as to ORS 166.720(2) and (3), which are outside the FTCA's waiver of

sovereign immunity. Therefore, I lack jurisdiction over this claim and GRANT the United

States' Motion to Dismiss [29] as to Claim Five and dismiss the claim against the United States

with prejudice.



5 - OPINION AND ORDER
                 Claim Six -Intentional Infliction of Emotional Distress (IIED)

       Rote's sixth claim is for Intentional Infliction of Emotional Distress (IIED) against all

defendants. He alleges that as a proximate result of Defendants' conduct, he has suffered

emotional distress. An IIED claim requires a plaintiff to prove (1) that the defendant "intended

to cause plaintiff severe emotional distress or knew with substantial certainty that [his] conduct

would cause such distress;" (2) that the defendant "engaged in outrageous conduct, i.e. conduct

extraordinarily beyond the bounds of socially tolerable behavior;" and (3) that the defendant's

"conduct in fact caused the plaintiff severe emotional distress." House v. Hicks, 179 P.3d 730,

736 (Or. Ct. App. 2008). "Whether the conduct alleged is sufficiently extreme or outrageous to

be actionable is a fact-specific inquiry, one to be made on a case-by-case basis considering the

totality of the circumstances." Delaney v. Clifton, 41 P.3d 1099, 1106 (Or. Ct. App. 2002).

       Brandsness and the PLF Defendants argue that even if the facts Rote alleges are

construed in the most favorable light, Rote has not alleged that any defendant acted intentionally

or engaged in outrageous or extraordinary conduct. 1 Because Rote has failed to allege facts

sufficient to supp01i a claim ofIIED, I GRANT Defendant Brandsness's and the PLF

Defendants' Motions to Dismiss [4, 12] as to Claim Six and dismiss the claim against all

defendants except the United States with leave to amend.

       The United States moves to dismiss Rote's sixth claim because IIED is an intentional t01i

outside of the FTCA's waiver of sovereign immunity and should therefore be dismissed under

Federal Rule of Civil Procedure 12(b)(1 ). The FTCA waives sovereign immunity for negligent

or wrongful acts of employees acting within the course and scope of their employment.




1
 In his Response [15], Rote alleges that Brandsness was negligent in his actions which directly
contradicts the required intent for the t01i of IIED.


6 - OPINION AND ORDER
However, the FTCA excludes claims arising from intentional torts from its limited waiver of

sovereign immunity. Because the United States has not waived sovereign immunity, I do not

have jurisdiction over this claim and therefore GRANT the United States' Motion to Dismiss

[29] on Claim Six and dismiss the claim against the United States with prejudice.

                                        Claim Seven - Fraud

       Rote's seventh claim is for fraud against defendants Marshall, Christiansen, Bernick,

Kalmanson, and Jane Doe (Nancy Walker). Federal Rule of Civil Procedure 9(b) requires that in

alleging fraud, a complaint must "state with particularity the circumstances constituting fraud."

The essential elements for a claim for fraud are: "the defendant made a material

misrepresentation that was false; the defendant did so knowing that the representation was false;

the defendant intended the plaintiff to rely on the misrepresentation; the plaintiff justifiably

relied on the misrepresentation; and the plaintiff was damaged as a result of that reliance."

Strawn v. Farmers Ins. Co. of Or., 258 P.3d 1199, 1209 (Or. 2011).

       Rote has not pled this claim with the required particularity for any defendants. Due to the

failed pleading, I GRANT the PLF Defendants' Motion to Dismiss [12] as to Claim Seven

against all defendants except the United States with leave to amend.

       The United States moves to dismiss Rote's seventh claim because like Claim Six, fraud is

an intentional tort outside of the FTCA's waiver of sovereign immunity. I agree and GRANT

the United States' Motion to Dismiss [29] as to Claim Six and dismiss the claim against the

United States with prejudice.

                                          CONCLUSION

       For the aforementioned reasons, I GRANT Andrew Brandsness's Motion to Dismiss [4],

the PLF Defendants' Motion to Dismiss [12], and the United States' Motion to Dismiss [29].




7 - OPINION AND ORDER
Claims Two, Three, and Four are dismissed with prejudice. Claims Five, Six, and Seven are

dismissed with leave to amend against all defendants except the United States, against which

they are dismissed with prejudice.



       IT IS SO ORDERED.
                        /
       DATED this ~day of April, 2019.




                                                           MICHAEL W. MOS AN
                                                           Chief United Stat~1strict Judge




8 - OPINION AND ORDER
